1    Carolyn D. Phillips #103045
     Attorney at Law
2    P.O. Box 5622
     Fresno, California 93755-5622
3    559/248-9833

4    Attorney for PAULINE FUENTES RODRIQUEZ

5

6
                     IN THE UNITED STATES DISTRICT COURT IN AND FOR THE
7                                   EASTERN DISTRICT OF CALIFORNIA

8

9
     UNITED STATES,                                )       Case No. 1:17-cr-00080 DAD-BAM
10                                                 )
                            Plaintiff,             )       STIPULATION AND
11                                                 )       FINDINGS AND ORDER TO
                                                   )       CONTINUE HEARING
12   vs.                                           )
                                                   )       Date: September 23, 2019
13   PAULINE FUENTES RODRIQUEZ,                    )       Time: 10:00 a.m.
                                                   )       Judge David A. Drozd
14                          Defendant.             )

15           Each party by and through their respective counsel stipulate and agree to continue the

16   change of plea hearing currently set for August 12, at 10:00.m., to September 23, 2019, at 10:00

17   a.m. The parties stipulate that this request is based on the reasons set forth below.

18           1.     By previous order, this matter was set for a change of plea hearing August 12,

19   2019.

20           2.     Through this stipulation, the parties move to continue the change of plea hearing

21   September 23, 2019, and to exclude time between August 12, 2019 and September 23, 2019,

22   under Local Code T4.

23



                                                  1
1    3.     The parties agree and stipulate, and request that the Court find the following:

2

3           (a)      On April 16, 2019, defense counsel proposed a resolution of the pending

4    charges to the government. The proposal followed a change of government’s counsel,

5    from Megan Richards to Assistant United States Attorney Mark McKeon. Given the

6    size of the record and Mr. McKeon’s other obligations and travel schedule, the

7    government has not been able to fully review the record and respond to the defense

8    proposal.

9           (b)      The parties need additional time to discuss potential resolution

10   including new plea offers and explore sentencing alternatives.

11          (c)      Counsel for Ms. Rodriquez believes that failure to grant the above-

12   requested continuance would deny her the reasonable time necessary for effective

13   preparation, taking into account the exercise of due diligence.

14          (d)      The government joins in this requested continuance.

15          (e)      Based on the above-stated findings, the ends of justice served by

16   continuing the case as requested outweigh the interest of the public and the defendant

17   in a trial within the original date prescribed by the Speedy Trial Act.

18          (f)      For the purpose of computing time under the Speedy Trial Act, 18

19   U.S.C. §3161, et seq., within which trial must commence, the time period of August

20   12, 2019 to September 23, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.

21   §3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court at

22   defendant’s request on the basis of the Court’s finding that the ends of justice served

23   by taking such action outweigh the best interest of the public and the defendant in a

     speedy trial.

                                           2
1           4.      Nothing in this stipulation and order shall preclude a finding that other provisions

2    of the Speedy Trial Act dictate that additional time periods are excludable from the period within

3    which a trial must commence.

4       IT IS SO STIPULATED.
5

6       Dated:      August 6, 2019

                                                  /s/ Carolyn D. Phillips
7
                                                  Carolyn D. Phillips
8                                                 Attorney for Defendant
                                                  PAULINE FUENTES RODRIQUEZ
9
        Dated:      August 6, 2019                McGregor W. Scott
10                                                United States Attorney
11                                                By: /s/ Mark McKeon
                                                  Assistant U.S. Attorney
12                                                Attorneys for Plaintiff
                                                  United States of America
13

14

15                                                    ORDER

16
        IT IS SO FOUND AND ORDERED that the change of plea hearing currently set for
17   August 12, 2019 shall be continued to September 30, 2019 at 10:00 a.m. Time to be

18   excluded through September 30, 2019 pursuant to 18 USC §3161(h)(7)(A), B (iv).

19
     IT IS SO ORDERED.
20
        Dated:     August 7, 2019
21                                                     UNITED STATES DISTRICT JUDGE

22

23



                                                  3
